Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 2/10/2022, where claim 1 is amended. No claims are newly added or canceled. The amendment after FINAL will be entered.
Claims 1-14 are pending in the instant application and are found to be allowable.

	
Priority
The instant application claims foreign priority to IN 202021027004 filed on 6/25/2020. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 7/29/2021. 
Withdrawn Rejections and Reasons for Allowance
Applicant’s amendment, filed on 2/10/2022, with respect to the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Glynn et al. (US 2015/0182479), with Gilad et al. (US 2010/0172890), in view of Benowitz et al. (US 2011/0071088), in view of Baas et al. (WO 2014/096958 A1), in view of Forny et al. (WO 2017/174322 A1), has been fully considered and is persuasive. Applicant has amended the claims to be commensurate in scope with the evidence of unexpected results such that the claims are non-obvious over the prior art based on secondary considerations. The rejection is hereby withdrawn. The above combined prior art is the closest applicable prior art 

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623